


110 HR 4150 IH: Lifetime Pension Annuity for You Act

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4150
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Pomeroy
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  guaranteed lifetime income payments by excluding from income a portion of such
		  payments.
	
	
		1.Short titleThis Act may be cited as the
			 Lifetime Pension Annuity for You Act
			 of 2007.
		2.Exclusion for lifetime
			 income payments
			(a)Lifetime income
			 payments under annuity contractsSubsection (b) of section 72 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(5)Exclusion for
				lifetime income payments
						(A)In
				generalIn the case of lifetime income payments received under
				one or more annuity contracts (which are not taken into account under
				subparagraph (B)) in any taxable year, gross income shall not include 50
				percent of the portion of such payments which would (without regard to this
				paragraph) be includible in gross income under this section. For purposes of
				the preceding sentence, the amount excludible from gross income in any taxable
				year shall not exceed $5,000 (twice such amount in the case of joint
				return).
						(B)Lower percentage
				exclusion and separate limitation for annuities provided under certain
				retirement plansIn the case
				of lifetime income payments received under any qualified retirement plan (as
				defined in section 4974(c)), or any eligible deferred compensation plan (as
				defined in section 457(b)) of an eligible employer described in section
				457(e)(1)(A), gross income shall not include 25 percent of the portion of such
				payments which would (without regard to this paragraph) be includible in gross
				income under this section. For purposes of the preceding sentence, the amount
				excludible from gross income in any taxable year shall not exceed $5,000 (twice
				such amount in the case of a joint return).
						(C)Cost-of-living
				adjustmentIn the case of taxable years beginning after December
				31, 2008, the $5,000 amounts in subparagraphs (A) and (B) shall each be
				increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2007 for
				calendar year 1992 in subparagraph (B) thereof.
							If any
				amount as increased under the preceding sentence is not a multiple of $100,
				such amount shall be rounded to the next lower multiple of $100.(D)Application of
				paragraphSubparagraphs (A) and (B) shall not apply to—
							(i)any amount
				received under a defined benefit plan,
							(ii)any amount paid
				under an annuity contract that is received by the beneficiary under the
				contract—
								(I)after the death of
				the annuitant in the case of payments described in subsection
				(c)(5)(A)(ii)(III), unless the beneficiary is the surviving spouse of the
				annuitant, or
								(II)after the death
				of the annuitant and joint annuitant in the case of payments described in
				subsection (c)(5)(A)(ii)(IV), unless the beneficiary is the surviving spouse of
				the last to die of the annuitant and the joint annuitant, or
								(iii)any annuity
				contract that is a qualified funding asset (as defined in section 130(d)), but
				without regard to whether there is a qualified assignment.
							(E)Investment in
				the contractFor purposes of this section, the investment in the
				contract shall be determined without regard to this
				paragraph.
						.
			(b)DefinitionsSubsection
			 (c) of section 72 of such Code is amended by adding at the end the following
			 new paragraph:
				
					(5)Lifetime income
				payments
						(A)In
				generalFor purposes of subsections (b) and (x), the term
				lifetime income payment means any amount received as an annuity
				under any portion of an annuity contract, but only if—
							(i)the only person
				(or persons in the case of payments described in subclause (II) or (IV) of
				clause (ii)) legally entitled (by operation of the contract, a trust, or other
				legally enforceable means) to receive such amount during the life of the
				annuitant or joint annuitant is such annuitant or joint annuitant, and
							(ii)such amount is
				part of a series of substantially equal periodic payments made not less
				frequently than annually over—
								(I)the life of the
				annuitant,
								(II)the lives of the
				annuitant and a joint annuitant, but only to the extent that the requirement of
				subparagraph (D) is met,
								(III)the life of the
				annuitant with a minimum period of payments or with a minimum amount that must
				be paid in any event, or
								(IV)the lives of the
				annuitant and a joint annuitant with a minimum period of payments or with a
				minimum amount that must be paid in any event, but only to the extent that the
				requirement of subparagraph (D) is met.
								(iii)ExceptionsFor
				purposes of clause (ii), annuity payments shall not fail to be treated as part
				of a series of substantially equal periodic payments—
								(I)because the amount
				of the periodic payments may vary in accordance with investment experience,
				reallocations among investment options, actuarial gains or losses, cost of
				living indices, a constant percentage (not less than zero) applied not less
				frequently than annually, or similar fluctuating criteria,
								(II)due to the
				existence of, or modification of the duration of, a provision in the contract
				permitting a lump sum withdrawal after the annuity starting date,
								(III)because the
				period between each such payment is lengthened or shortened, but only if at all
				times such period is no longer than one calendar year,
								(IV)because the
				payments are reduced on account of a qualified domestic relations order (within
				the meaning of section 414(p)) which becomes effective after the commencement
				of the annuity payments, or
								(V)because, in the
				case of an annuity payable over the lives of the annuitant and a joint
				annuitant, the amounts paid after the death of the annuitant or joint annuitant
				are less than the amounts payable during their joint lives.
								(B)Minimum period
				of paymentsFor purposes of subparagraph (A), the term
				minimum period of payments means a guaranteed term of payments
				that does not exceed the greater of 10 years or—
							(i)the life
				expectancy of the annuitant as of the annuity starting date, in the case of
				lifetime income payments described in subparagraph (A)(ii)(III), or
							(ii)the life
				expectancy of the annuitant and joint annuitant as of the annuity starting
				date, in the case of lifetime income payments described in subparagraph
				(A)(ii)(IV).
							For
				purposes of this subparagraph, life expectancy shall be computed with reference
				to the tables prescribed by the Secretary under paragraph (3). For purposes of
				subsection (x)(1)(C)(ii), the minimum period of payments shall be determined as
				of the annuity starting date and reduced by one for each subsequent
				year.(C)Minimum amount
				that must be paid in any eventFor purposes of subparagraph (A),
				the term minimum amount that must be paid in any event means an
				amount payable to the designated beneficiary under an annuity contract that is
				in the nature of a refund and does not exceed the greater of the amount applied
				to produce the lifetime income payments under the contract or the amount, if
				any, available for withdrawal under the contract on the date of death.
						(D)Special rules
				for joint annuitantsFor purposes of subclauses (II) and (IV) of
				subparagraph (A)(ii), the requirement of this subparagraph is met only to the
				extent that—
							(i)the annuitant is
				the spouse of the joint annuitant as of the annuity starting date,
							(ii)the difference in
				age between the annuitant and joint annuitant is 15 years or less,
							(iii)in the case of
				any payment received under an annuity contract described in subsection
				(b)(5)(A), such payment is made to or for the benefit of the individual who
				furnished the consideration for such annuity contract, or
							(iv)in the case of
				any payment received under a plan described in subsection (b)(5)(B), such
				payment is made to or for the benefit of the employee or the individual for
				whose benefit the plan was established.
							(6)Annuity
				contractFor purposes of paragraph (5) and subsection (b)(5), the
				term annuity contract means a commercial annuity (as defined by
				section 3405(e)(6)), other than an endowment or life insurance
				contract.
					.
			(c)Recapture tax for
			 lifetime income paymentsSection 72 of such Code is amended by
			 redesignating subsection (x) as subsection (y) and by inserting after
			 subsection (w) the following new subsection:
				
					(x)Recapture tax for
				modifications to or reductions in lifetime income payments
						(1)In
				generalIf any amount received under an annuity contract is
				excluded from income by reason of subsection (b)(5) (relating to exclusion for
				lifetime income payments), and—
							(A)the series of
				payments under such contract is subsequently modified so any future payments
				are not lifetime income payments,
							(B)after the date of
				receipt of the first lifetime income payment under the contract an annuitant
				receives a lump sum and thereafter is to receive annuity payments in a reduced
				amount under the contract, or
							(C)after the date of
				receipt of the first lifetime income payment under the contract the dollar
				amount of any subsequent annuity payment is reduced and a lump sum is not paid
				in connection with the reduction, unless such reduction is—
								(i)due
				to an event described in subsection (c)(5)(A)(iii), or
								(ii)due to the
				addition of, or increase in, a minimum period of payments within the meaning of
				subsection (c)(5)(B) or a minimum amount that must be paid in any event (within
				the meaning of subsection (c)(5)(C)),
								then
				gross income for the first taxable year in which such modification or reduction
				occurs shall be increased by the recapture amount.(2)Recapture
				amount
							(A)In
				generalFor purposes of this subsection, the recapture amount
				shall be the amount, determined under rules prescribed by the Secretary, equal
				to the excess of—
								(i)the amount
				excludible from the taxpayer’s gross income under subsection (b)(5) before the
				modification or reduction described in paragraph (1), over
								(ii)the amount that
				would have been so excludible if such modification or reduction had been in
				effect at all times,
								plus
				interest for the deferral period at the underpayment rate established by
				section 6621.(B)Deferral
				periodFor purposes of this subsection, the term deferral
				period means the period beginning with the taxable year in which
				(without regard to subsection (b)(5)) the payment would have been includible in
				gross income and ending with the taxable year in which the modification
				described in paragraph (1) occurs.
							(3)Exceptions to
				recapture taxParagraph (1) shall not apply in the case of any
				modification or reduction that occurs because an annuitant—
							(A)dies or becomes
				disabled (within the meaning of subsection (m)(7)),
							(B)becomes a
				chronically ill individual within the meaning of section 7702B(c)(2), or
							(C)encounters
				hardship.
							.
			(d)Lifetime
			 distributions of life insurance death benefits
				(1)In
			 generalSubsection (d) of section 101 of such Code (relating to
			 payment of life insurance proceeds at a date later than death) is amended by
			 redesignating paragraph (3) as paragraph (4) and inserting after paragraph (2)
			 the following new paragraph:
					
						(3)Exclusion for
				lifetime income payments
							(A)In
				generalIn the case of amounts to which this subsection applies,
				gross income shall not include the lesser of—
								(i)50
				percent of the portion of lifetime income payments (within the meaning of
				section 72(c)(5), applied with the substitutions described in subparagraph (B))
				otherwise includible in gross income under this section (determined without
				regard to this paragraph), or
								(ii)the amount in
				effect under section 72(b)(5)(A).
								(B)Recapture and
				other special rulesFor purposes of this paragraph, rules similar
				to the rules of subparagraphs (D) and (E) of section 72(b)(5) and section 72(x)
				shall be applied by substituting beneficiary of the life insurance
				contract for annuitant and life insurance
				contract for annuity contract
				therein.
							.
				(2)Conforming
			 amendmentParagraph (1) of section 101(d) of such Code is amended
			 by inserting or paragraph (3) after to the extent not
			 excluded by the preceding sentence.
				(e)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 amounts received in taxable years beginning after the date of the enactment of
			 this Act.
				(2)Special rule for
			 existing contractsIn the case of a contract in force on the date
			 of the enactment of this Act that does not satisfy the requirements of section
			 72(c)(5)(A) of the Internal Revenue Code of 1986 (as added by this section),
			 any modification to such contract (including a change in ownership) or to the
			 payments thereunder that is made to satisfy the requirements of such section
			 shall not result in the recognition of any gain or loss, any amount being
			 included in gross income, or any addition to tax that otherwise might result
			 from such modification, but only if the modification is completed prior to the
			 date that is 2 years after the date of the enactment of this Act.
				3.Facilitating
			 longevity insurance
			(a)In
			 generalParagraph (9) of section 401(a) of the Internal Revenue
			 Code of 1986 is amended by inserting after subparagraph (G) the following new
			 subparagraph:
				
					(H)Longevity
				insurance
						(i)In
				generalFor purposes of this paragraph, any value attributable to
				longevity insurance shall be disregarded in determining the value of an
				employee’s interest under a plan prior to the first date that payments are made
				under the longevity insurance.
						(ii)Longevity
				insurance definedFor purposes of this subparagraph, the term
				longevity insurance means an annuity payable on behalf of the
				employee under which—
							(I)payments commence
				not later than 12 months following the calendar month in which the employee
				attains age 85 (or would have attained age 85),
							(II)payments are made
				in substantially equal periodic payments (not less frequently than annually)
				over the life of the employee or the joint lives of the employee and the
				employee’s designated beneficiary, taking into account the rules of clause (i)
				of section 402(e)(7)(D), except as otherwise provided in subclause (III) of
				such section,
							(III)prior to the
				death of the employee, the annuity does not make available any commutation
				benefit, cash surrender value, or other similar feature, and
							(IV)except as
				provided in rules prescribed by the Secretary, in the case of an employee’s
				death prior to the date that payments commence, the value of any death benefits
				paid may not exceed the premiums paid for such annuity, plus interest
				compounded annually at 3 percent.
							(iii)Adjusting
				ageFor purposes of clause (ii)(I), the Secretary shall annually
				increase age 85 to reflect increases in life expectancy (as determined by the
				Secretary) that occur on or after January 1, 2006, except that any such
				increased age which is not a whole number shall be rounded to the next lower
				whole
				number.
						.
			(b)RulesNot
			 later than one year after the date of enactment of this Act, the Secretary of
			 the Treasury shall prescribe rules under which all or a portion of a
			 participant’s benefits under any plan described in section 402(c)(8)(B) of the
			 Internal Revenue Code of 1986 may be treated as longevity insurance under the
			 rules of section 401(a)(9)(H) of such Code.
			(c)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after December 31, 2008.
			4.Special rules for
			 annuities received from only a portion of a contract
			(a)In
			 generalSubsection (a) of
			 section 72 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(a)General rule for
				annuitiesIf any amount is
				received as an annuity (whether for a period certain or during one or more
				lives) under any portion of an annuity, endowment, or life insurance
				contract—
						(1)except as
				otherwise provided in this chapter, gross income includes such amount,
						(2)such portion shall be treated as a separate
				contract for purposes of this section,
						(3)for purposes of
				applying subsections (b), (c), and (e), the investment in the contract shall be
				allocated pro rata between each portion of the contract from which amounts are
				received as an annuity and the portion of the contract from which amounts are
				not received as an annuity, and
						(4)a separate annuity
				starting date under subsection (c)(4) shall be determined with respect to each
				portion of the contract from which amounts are received as an
				annuity.
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 amounts received in taxable years beginning after the date of the enactment of
			 this Act.
				(2)No inference as
			 to prior yearsNothing in the amendments made by this section
			 shall create an inference as to the treatment of amounts received under any
			 portion of an annuity, endowment, or life insurance contract in any taxable
			 year beginning on or before the date of the enactment of this Act.
				
